DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species (A), wherein R1 in Formula 1 is of Formula 2-I in the reply filed on 07/07/2022 is acknowledged.
After reconsideration of the requirement of election of species set forth in the Office Action dated 06/07/2022 and in an effort to further prosecution, the requirement of election of species is hereby withdrawn.
Status of Claims
Claims 1–20 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/03/2019 and 12/23/2020 has been considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities: 
It is suggested for consistency that in claim 1 on line 7 "[Formula 2-2" read "Formula [2-2]"
It suggested that the resolution of the text names of the compounds in claim 8 be increased or that they are removed.  Currently the text is of such poor resolution it is illegible.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, claim 19 recites "further comprising at least one of a second emitting material layer… and a third emitting material layer positioned between the second emitting material layer and the first electrode…"  This renders the claim indefinite because it is not clear how it is only necessary to have one of these two layer when the third emitting material layer is defined based on the second emitting material layer.  
For purposes of examination, this will be interpreted such that at least only one layer is required, and if the third emitting material layer is selected and the second emitting material layer is not present, then it is positioned between the first emitting material layer and the first electrode.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1–6, 16–18, and 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Saito et al. WO-2018088472-A1, see English language equivalent US-20190337872-A1 ("Saito").
Regarding claims 1–6, 16–18, and 20, Saito discloses an organic EL device comprising a pair of electrodes and an organic layer between the pair of electrodes, wherein the organic layer includes at least an emitting layer (¶ [0198]), wherein the device is supported by a substrate (¶ [0208], [0416]), wherein the emitting layer comprises a first compound, a second compound (¶ [0209]), and a third compound (¶ [0494]), wherein the first compound may be a TADF compound (¶ [0213]), wherein the second compound is preferably a dopant and is a compound of a formula (20) (¶ [0210], [0286]), and wherein the third compound is preferably a host compound (¶ [0497]). Saito discloses the device emits light at a high efficiency (¶ [0490]) and can improve the luminous efficiency particularly in the blue wavelength region (¶ [0491]). Saito discloses specific examples of the compound of formula (20) (¶ [0159]) including the compound 
    PNG
    media_image1.png
    306
    432
    media_image1.png
    Greyscale
 (page 10).
The device comprising the compound shown above of Saito meets claims 1–6, 16–18, and 20.
The compound shown above of Saito corresponds to the claimed compound 1-9 and is compound of the claimed Formula 1 wherein:
	R1 is Formula 2-2; and
	R2 and R3 are each a C1 alkyl group (methyl), R4 and R5 are each hydrogen, R6 and R7 are not required to be present, and R7 nd R8 are each hydrogen. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. WO 2018088472 A1, see English language equivalent US-20190337872-A1 ("Saito") as applied to claim 6 above and further in view of Ma et al. US---20100237334-A1 ("Ma").
Regarding claim 7, Saito teaches the device as discussed above with respect to claim 6.
Saito differs from the claimed device because Saito does not specifically teach a device as above wherein the third compound is one of a compound H1 to compound H5.  However, Saito teaches that the third compound is not particularly restrictive, and may be a dibenzothiophene derivative (¶ [0498]).
Ma teaches compounds comprising benzo-fused thiophene and/or benzo-fused furan and a triphenylene useful as the host of an emissive layer of an organic light emitting device (¶ [0003], ¶ [0017], ¶ [0034]). Ma teaches that when used as hosts in in phosphorescent light-emitting devices, the triphenylene-containing benzo-fused thiophene compounds may improve device performance in terms of lifetime, efficiency, and low voltage (¶ [0033]). Ma teaches specific examples of the triphenylene-containing benzo-fused thiophene compounds including Compound 2' 
    PNG
    media_image2.png
    217
    327
    media_image2.png
    Greyscale
 (¶ [0045], page 9), which corresponds to the claimed compound H1.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select the third host compound in the light emitting layer of Saito as the compound of Ma, based on the teaching of Ma. The motivation for doing so would have been to obtain a compound that improves electron stabilization which may improve device stability and efficiency with low voltage, as taught by Ma.
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select compound 2', because it would have been choosing from the list of compound specifically disclosed by Ma, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the third host compound in the emitting layer of the device of Saito and possessing the benefits taught by Ma.  One of ordinary skill in the art would have been motivated to produce additional deices comprising the compounds having the benefits as described above taught by Ma in order to pursue the known options within their technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. WO 2018088472 A1, see English language equivalent US-20190337872-A1 ("Saito").
Regarding claim 8, Saito teaches the device as discussed above with respect to claim 6.
Saito differ from the claimed device because Saito does not specifically teach a device as above wherein the first compound is one of those listed in claim 8.  However, Saito teaches specific examples of the first compound include 
    PNG
    media_image3.png
    455
    459
    media_image3.png
    Greyscale
 (page 49, bottom left).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select the first compound as the compound shown above, because it would have been choosing from the list of exemplary first compound specifically disclosed by Saito, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the first compound, a TADF compound, in the emitting layer of the device of Saito and possessing the benefits taught by Saito.  One of ordinary skill in the art would have been motivated to produce additional devices comprising a first compound having the benefits as described above taught by Saito in order to pursue the known options within their technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
The first compound shown above of Saito is equivalent to the claimed compound 4CzIPN.

Claims 9, 11, 13–15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. WO 2018088472 A1, see English language equivalent US-20190337872-A1 ("Saito") as applied to claims 4 and 17 above and further in view of Liao et al. US-20060040132-A1 ("Liao").
Regarding claims 9, 11, 13–14, and 19, Saito teaches the device as discussed above with respect to claims 4 and 17.
Saito does not specifically teach a device as a above further comprising a second emitting material layer and third emitting material layer, wherein the second emitting material layer comprises a second host and a delayed fluorescent dopant and where the third emitting material layer comprising a third host and a second fluorescent dopant, wherein the second fluorescent dopant is the first fluorescent dopant.
Liao teaches tandem white OLED device constructed using a plurality of white EL units (¶ [0013]) comprising: an anode (¶ [00014]); a cathode (¶ [00015]); a plurality of organic electroluminescence (EL) units disposed between the anode and the cathode, wherein each organic EL unit includes at least one light-emitting layer, and wherein each organic EL unit emits white light (¶ [0016]); and an intermediate connector disposed between each adjacent organic EL unit (¶ [0017]).  Liao teaches that white light emission can be formed by spectral combination from a red, green and blue EL unit (¶ [0006], ¶ [0042]).
Liao teaches the tandem white OLED device shown in Fig. 3 
    PNG
    media_image4.png
    646
    796
    media_image4.png
    Greyscale
 which comprises an anode 110 and a cathode 140, and disposed between the anode and the cathode are at least four white organic EL units (¶ [0049]).  Liao teaches that it is preferable that each white organic EL unit in the tandem white OLED device has the same layer structure (¶ [0052]).  Liao teaches there is great demand for white-light OLED devices (¶ [0004]).  Liao teaches that the white OLED device made with the tandem structure can have high luminous efficiency and high brightness and the device has longer lifetime when driving it under lower current density while keeping the same required brightness (¶ [0018]), and improved color stability (¶ [0019]).
The light emitting layer of the device of Saito emits blue light (¶ [0006]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form a tandem white-light OLED comprising the blue emitting organic layer of the device of Saito as discussed above in each of the EL units, along with a red light emitting layer and a green light emitting layer to obtain white light in each EL unit, based on the teaching of Liao.  The motivation for doing so would have been to create an in-demand white-light OLED with high luminous efficiency and high brightness, longer lifetime when driving it under lower current density while keeping the same required brightness, and improved color stability, as taught by Liao.
The resulting device comprises at least four light emitting layers, each comprising the first TADF compound, the second compound 
    PNG
    media_image1.png
    306
    432
    media_image1.png
    Greyscale
, and the third host compound of Saito as discussed above.
Therefore, Saito in view of Liao teaches three emitting material layers wherein the second emitting material layer comprises the third host compound, which can be considered a second host, and the first TADF compound, which is a delayed fluorescent dopant and where the third emitting material layer comprising the third host compound, which can be considered a third host and the second compound 
    PNG
    media_image1.png
    306
    432
    media_image1.png
    Greyscale
, which can be considered a second fluorescent dopant and is the same as the fluorescent dopant in the first emitting layer.
Regarding claim 15, Saito in view of Liao teaches the modified device as discussed above with respect to claim 14.
Saito in view of Liao appears silent with respect to the property of the light emitting layer closest to the anode acts as an electron blocking layer.
The instant specification recites that the first emitting layer may also serve as a hole blocking layer (¶ [00126]).  Since Saito in view of Liao teaches at least four EL units between the anode and cathode, each containing an emitting layer, there exists an emitting layer between the anode another emitting material layer comprising the third host compound.  Since Saito in view of Liao teaches an emitting layer, comprising the third host compound between another emitting layer and the anode, the same structure as disclosed by the Applicant, the property of electron blocking is considered to be inherent, absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. WO 2018088472 A1, see English language equivalent US-20190337872-A1 ("Saito") in view of Liao et al. US 20060040132 A1 ("Liao") as applied to claim 9 above and further in view of Lee et al. US-20040100190-A1 ("Lee").
Regarding claim 10, Saito in view of Liao teaches the device as discussed above with respect to claim 9.
Saito in view of Liao does not specifically teach a hole blocking layer between the electrode and the first light emitting layer, wherein the material of the hole blocking layer is the same as the host material of the first light emitting layer.  However, Liao teaches that a hole blocking layer may be present in the EL unit (¶ [0052]).
Lee teaches an organic EL device comprising a first electrode, one or more organic luminescent layers having an emission layer, and a second electrode, wherein the emission layer comprises a doping region having host material and doping material, and a non-doping region having only host material, in contact with the doping region (¶ [0023]).  Lee teaches that the non-doping emission layer plays a role as the hole blocking layer to enhance the luminescence efficiency of the organic EL device (¶ [0043]).  Lee teaches the efficiency of the organic EL device can be greatly increased with the hole blocking layer (¶ [0043]) and that by forming a hole blocking layer made of the host of the emission layer, the manufacturing process can be simplified (¶ [0045]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form a hole blocking layer made of the host material of the first light emitting layer between the electrode and the first light emitting layer in the modified device of Saito in view of Liao, based on the teaching of Lee.  The motivation for doing so would have been to increase efficiency and simplify the manufacturing process, as taught by Lee.

Regarding claim 12, Saito in view of Liao teaches the device as discussed above with respect to claim 11.
Saito in view of Liao appears silent with respect to the property of the light emitting layer closest to the anode acts as an electron blocking layer.
The instant specification recites that the first emitting layer may also serve as a hole blocking layer (¶ [00126]).  Since Saito in view of Liao teaches at least four EL units between the anode and cathode, each containing an emitting layer, there exists an emitting layer between the anode another emitting material layer comprising the third host compound.  Since Saito in view of Liao teaches an emitting layer, comprising the third host compound between another emitting layer and the anode, the same structure as disclosed by the Applicant, the property of electron blocking is considered to be inherent, absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.
Saito in view of Liao does not specifically teach a hole blocking layer between the electrode and the first light emitting layer, wherein the material of the hole blocking layer is the same as the host material of the light emitting layer.  However, Liao teaches that a hole blocking layer may be present in the EL unit (¶ [0052]).
Lee teaches an organic EL device comprising a first electrode, one or more organic luminescent layers having an emission layer, and a second electrode, wherein the emission layer comprises a doping region having host material and doping material, and a non-doping region having only host material, in contact with the doping region (¶ [0023]).  Lee teaches that the non-doping emission layer plays a role as the hole blocking layer to enhance the luminescence efficiency of the organic EL device (¶ [0043]).  Lee teaches the efficiency of the organic EL device can be greatly increased with the hole blocking layer (¶ [0043]) and that by forming a hole blocking layer made of the host of the emission layer, the manufacturing process can be simplified (¶ [0045]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form a hole blocking layer made of the host material of the light emitting layer between the electrode and the first light emitting layer in the modified device of Saito in view of Liao, based on the teaching of Lee.  The motivation for doing so would have been to increase efficiency and simplify the manufacturing process, as taught by Lee.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is (571)272-6424. The examiner can normally be reached Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

/E.M.D./Examiner, Art Unit 1786